Exhibit G
  +                  Jeffrey Auerbach - Hudson 2020

  DeAndre was getting $$ from Nike and Adidas and ends up with Puma...

  Status: Read
  Read: 10/10/2018 2:38:40 PM(UTC-7)

                                                             10/10/2018 2:08:19 PM(UTC-7)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  It’s getting hot!

  Status: Read
  Read: 10/10/2018 2:38:40 PM(UTC-7)

                                          10/10/2018 2:08:36 PM(UTC-7)


Source Extraction:
Logical (1)



                                                                                  +                  Gary Franklin



                                                                                  Status: Sent
                                                                                  Delivered: 10/10/2018 2:39:00 PM(UTC-7)

                                                                                                                            10/10/2018 2:39:00 PM(UTC-7)


                                                                                Source Extraction:
                                                                                Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  Gary, this is a draft of the justice. Let me know what you think.

  Status: Read
  Read: 10/10/2018 7:50:03 PM(UTC-7)

                                                           10/10/2018 7:02:14 PM(UTC-7)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  1.Nike guarantees to take the necessary steps to prevent any future illegal acts of corruption
  in connection with its elite youth basketball program, beginning with the immediate
  termination of Carlton DeBose and Jamal James.
  2.Nike makes fair and reasonable reparations to the California Supreme Youth Basketball
  program. (thinking $150,000)
  3.Nike and California Supreme execute a 5 year EYBL agreement with the proviso:
  California Supreme can not be removed from Elite EYBL 17 or 16 regular season,
  tournament or Peach Jam participation during the term of the agreement, unless California
  Supreme is in material breach, and fails to remedy its breach within the specified cure period
  after being notified of the breach by Nike.

  Status: Read
  Read: 10/10/2018 7:50:03 PM(UTC-7)

                                                                            10/10/2018 7:02:56 PM(UTC-7)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  Also sent you a confidential email for your review and input.

  Status: Read
  Read: 10/10/2018 7:50:03 PM(UTC-7)

                                                         10/10/2018 7:35:10 PM(UTC-7)


Source Extraction:
Logical (1)
                                                                                                                              USAO373_00024221 81
                                                                                                                                  FRANKLIN0649
